Case 1:17-cr-00026-KD-B Document 70 Filed 12/16/20 Page 1 of 1                     PageID #: 364




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )   Criminal Action No. 1:17-00026-KD-B
                                                 )   Civil Action No. 1:19-00452-KD-B
BRAD JASON LONG,                                 )
                                                 )
       Defendant.                                )

                                             ORDER

       After due and proper consideration of all portions of this file deemed relevant to the issues

raised, and there having been no objections filed, the recommendation of the Magistrate Judge

made under 28 U.S.C. § 636(b)(l)(B) and dated November 9, 2020 is ADOPTED as the opinion

of this Court with the following addition.

       Defendant Brad Jason Long (Long), relying on the Supreme Court’s decision in Rehaif v.

United States 139 S.Ct. 2191 (2019), argues “the Government was unable to meet the burden” of

proving Long knew he was a convicted felon. (Doc. 48 at 4). In conjunction with the Magistrate

Judge’s analysis of Long’s Rehaif claim, Rehaif “was not made retroactive to cases on collateral

review…” In re Palacios, 931 F.3d 1314, 1315 (11th Cir. 2019). And see In re Price, 964 F.3d

1045, 1049 (11th Cir. 2020) (same).

       Accordingly, it is ORDERED that Petitioner’s § 2255 petition, seeking to vacate, set aside,

or correct his sentence (Doc. 48) is hereby DENIED, that this action be DISMISSED, and that a

certificate of appealability is hereby DENIED as he is not entitled to appeal in forma pauperis.

       DONE and ORDERED this 16th day of December 2020.

                                             s/ Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE


                                                1
